               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROALSTON STEVENSON                       :   CIVIL ACTION NO. 1:19-CV-1099
KINGSTON,                                :
                                         :   (Chief Judge Conner)
                   Petitioner            :
                                         :
            v.                           :
                                         :
ROALSTON STEVENSON                       :
KINGSTON, HIS DC-14, DC-15,              :
DC-16 FILES AND MEDICAL                  :
RECORDS, KEVIN KAUFFMAN,                 :
                                         :
                   Respondents           :

                                     ORDER

      AND NOW, this 15th day of July, 2019, upon consideration of the petition for

writ of habeas corpus, and for the reasons set forth in the court’s memorandum of

the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED.

      2.    The Clerk of Court is directed to CLOSE this case.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
